
	
		II
		111th CONGRESS
		1st Session
		S. 2143
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Alexander (for
			 himself and Mr. Corker) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the duty suspension on Benzoic acid,
		  3,4,5-trihydroxy-, propyl ester. 
	
	
		1.Benzoic acid,
			 3,4,5-trihydroxy-, propyl ester
			(a)In
			 GeneralHeading 9902.22.34 of the Harmonized Tariff Schedule of
			 the United States (relating to Benzoic acid, 3,4,5-trihydroxy-, propyl ester)
			 is amended by striking 12/31/2009 and inserting
			 12/31/2011.
			(b)Effective
			 DateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 date that is 15 days after the date of enactment of this Act.
			
